            Case 4:20-cv-00015-BMM Document 41 Filed 04/12/21 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                                GREAT FALLS DIVISION


  JEANETTE JERGENS,                                    CV 20-15-GF-BMM

                  Plaintiff,

            vs.                                               ORDER

  MARIAS MEDICAL CENTER, et al,

                  Defendants.


       Defendants filed a Motion to Exclude Plaintiff’s Damage Expert. Doc. 29.

The Court scheduled trial for this case for August 17, 2021. Doc. 14. All parties

have filed motions for summary judgment. Docs. 19, 32, 37. Those motions remain

pending. The Court scheduled a hearing for May 17, 2021 to resolve these motions

for summary judgment. Doc. 34.

       In an effort to preserve resources and to focus the scope of the hearing, the

Court will defer ruling on Defendants’ Motion to Exclude Plaintiff’s Damage

Expert. Defendants remain free to renew their motion closer to trial and once the

Court has resolved all pending and future dispositive motions. Likewise, the Court

will defer responding to the parties’ various requests for judicial notice until closer

to trial.




                                          1
       Case 4:20-cv-00015-BMM Document 41 Filed 04/12/21 Page 2 of 2



      IT IS HEREBY ORDERED:

1. Defendants’ Motion to Exclude Plaintiff’s Damage Expert (Doc. 29) is DENIED

without prejudice.

            Dated the 12th day of April, 2021.




                                       2
